Detailed Office Action
	The communication dated 7/8/2022 has been entered and fully considered.
Claim 5 has been canceled.  Claims 1-4 and 6-16 are pending with claims 10-14 withdrawn from consideration
IDS
In the 12/7/2021 IDS the Russia reference was not considered as no English translation or concise summary in English was provided.  Additionally, the Examiner notes that a U.S. patent was listed in the foreign patent area.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the ground(s) that that they are related such that a serious search or examination burden is not present.  This is not found persuasive because “search burden” is not a factor for a case restricted under unity of invention standard.  This case was filed under 371 and therefore the correct standard is unity of invention.  The applicant appears to argue that the plants are very low in lignin as a common special technical feature, however this is not claimed.  The applicant also argues the removal of leaves but this has not been shown to affect the final product.
The requirement is still deemed proper and is therefore made FINAL.
In pg. 4 of the arguments the applicant argues that rejoinder is possible.  However, rejoinder is possible when the product is elected and found allowable.  In the instant case the applicant elected the method.
Claim Interpretation
	The Examiner interprets the term young (less than 7 years) and spout (less than 9 weeks) as defined in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plant material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets this as “the dewatered baobab plant material”.
In claim 8 the applicant claims “natural pulping”.  It is not clear what the applicant means by this term.  In the specification the applicant gives a pulping example of formic acid pulping.   However, the claims are not limited to this specific embodiment
Claim 16 recites the limitation "the combed Baobab" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim should depend from claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over The effect of moisture imbibition on cellulosic bast fibres as industrial raw materials, hereinafter MODIBBO, in view of WO 2005/066396 MATSUBARA et al., hereinafter MATSUBARA, and if necessary, Potential to harness superior nutritional qualities of exotic Baobabs if local adaptation can be conferred through grafting, by NIANG et al., hereinafter NIANG.
	As for claims 1, 2, and 8, MODIBBBO discloses taking baobab [abstract] and taking whole stalks [pg. 164 col. 2 “sample collection”].  The Examiner interprets taking stalks of the baobab as removing the baobab bulb and leaves.  That is a stalk does not include the bulb or leaves.  In the alternative, if necessary, NIANG discloses that the leaves of a Baobab tree can be used for food [abstract].  At the time of the invention it would be obvious to remove the leaves of the tree before pulping to use the leaves for food instead of fiber making.
	MODIBBO discloses retting followed by scouring with caustic [pg. 164 col. 2 “retting” and “scouring”].  The Examiner interprets scouring with caustic as a “chemical force” separating step of Baobab fibers.
MODIBBO fails to disclose dewatering with a press prior to retting.
MATSUBARA discloses taking a bast fiber and pressing said fiber [abstract] prior to the degumming step/retting [abstract, 0078].  MATSUBARA discloses a roll press [0076.
	At the time of the invention it would be obvious to the person of ordinary skill in the art to roll press the baobab of MODIBBO as discloses by MATSUBARA.  The person of ordinary skill in the art would be motivated to do so to squeeze out bonding ingredients such as fluidized gum and increase the surface are such the bast fibers are more easily exposed and have higher yield [abstract, 0029, 0082].  The person of ordinary skill in the art would have a reasonable expectation of success as MATSUBARA is to bast fibers and the baobab fiber of MODIBBO is a bast fiber.
	As for claims 3 and 9, MODIBBO discloses after “scouring” a bleaching and mercerization step [pg. 164 col. 1 “bleaching” and “mercerization”].  MODIBBO also discloses “drying”.
	As for claim 6, neither MATSUBARA nor MODIBBO give a specific pressure value.  MATSUBARA discloses that increase in pressure from 0 pressing to some unidentified pressure improves yield and surface area.  Therefore, pressure is a result effective variable.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the pressure of the roll press MATSUBARA/MOBIDDO through routine experimentation.  The person of ordinary skill in the art would look to balance the increased costs of higher pressure with the benefits of pressing the baobab material prior to retting.
	As for claim 7, MODIBBO discloses “retting” which ammonium oxalate which the examiner interprets as chemical retting [pg. 164 col. 2 “retting”].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA, MOBIDDO and if necessary NIANG as applied to claim 1 above, and further in view of Economic Considerations, in Silviculture Handbook, hereinafter SILVICULTURE.
Neither, MOBIDDO nor MATSUBARA disclose the age of the baobab that should be harvested.  SILVICULTURE. discloses the economics of harvesting trees.  SILVICULTURE. discloses that the harvest time is dependent on revenue generated and other objectives [pg. 62-3 section 1.2].  SILVICULTURE. discloses that the optimum rotation can be calculated.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the baobab harvesting time as suggested by SILVICULTURE.  The person of ordinary skill in the art would be motivated to do so to maximize profits.  The applicant in the specification has argued that tree less than 7 years of have less lignin.  However, SILVICULTURE takes changes in the wood material into account stating that log grade changes should be incorporated [section 2.2.4].  SIVILCULTURE specifically states that the value may lose value if they decrease in quality.  The amount of lignin present is a quality factor.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA, MOBIDDO and if necessary NIANG as applied to claim 1 above, and further in view of BE 1020055 A5 BELGIE, hereinafter BELGIE.
As per above, MATSUBARA and MOBIDDO disclose bast fibers from the baobab tree that can be used in thermoplastics.  The combination does not disclose combing of the fibers.  BELGIE discloses in the process of making a fiber reinforced pastic combing the fibers [abstract].

    PNG
    media_image1.png
    151
    892
    media_image1.png
    Greyscale

At the time of the invention it would be obvious to comb the fibers of MATSUBARA and MOBIDDO when making a plastic containing said fibers.  The person of ordinary skill in the art would be motivated to do so to juxtapose the fiber layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748